      Case 1:21-cv-00131-JD Document 24 Filed 08/11/21 Page 1 of 15



                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE


George F. de Laire

    v.                                 Civil No. 21-cv-131-JD
                                       Opinion No. 2021 DNH 124
Gary Michael Voris, et al.


                               O R D E R

    The Very Reverend Georges F. de Laire, J.C.L. brings claims

for defamation and intentional infliction of emotional distress

against Gary Michael Voris, Anita Carey, and St. Michael’s

Media, a/k/a Church Militant.     In support, de Laire alleges that

the defendants have published defamatory articles and a video

about him that arose from a doctrinal dispute between the group

known as the Slaves of the Immaculate Heart of Mary, which is

incorporated as the Saint Benedict Center, Inc., and officials

of the Catholic Church.    The defendants move to dismiss the

claims on the ground that the allegations, taken as true, do not

state a cause of action for either claim.       De Laire objects.



                          Standard of Review

    The defendants’ motion to dismiss for failure to state a

claim is brought pursuant to Federal Rule of Civil Procedure

12(b)(6).   Because the defendants filed an answer before filing

the motion, however, the motion should have been filed pursuant
      Case 1:21-cv-00131-JD Document 24 Filed 08/11/21 Page 2 of 15



to Federal Rule of Civil Procedure 12(c).       Villeneuve v. Avon

Prods., Inc., 919 F.3d 40, 49 (1st Cir. 2019).        The same

standard applies to both motions.

    When considering a Rule 12(c) motion for judgment on the

pleadings, the court takes all properly pleaded allegations as

true and resolves reasonable inferences from those allegations

in favor of the plaintiff.     Id.; see also Zhao v. CIEE Inc., ---

F.4th ---, 2021 WL 2643410, at *2 (1st Cir. June 28, 2021)

(providing standard for dismissal under Rule 12(b)(6)).          Based

on that view of the complaint, the court determines whether the

plaintiff has stated a plausible claim for relief.         Villeneuve,

919 F.3d at 49.   “Plausibility demands that the factual

allegations ‘be enough to raise a right to relief above the

speculative level.’”    Id. (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007)).



                              Background

    Church Militant is identified as a Michigan not-for-profit

corporation that posts articles, videos, and podcasts on a

website, churchmilitant.com.     Gary Michael Voris is the

president of Church Militant.     Anita Carey was a staff reporter

for Church Militant from March of 2017 to November of 2019.

    De Laire is a priest in the Catholic Church and the pastor

of a parish in Manchester, New Hampshire.       He also serves as the

                                   2
      Case 1:21-cv-00131-JD Document 24 Filed 08/11/21 Page 3 of 15



Judicial Vicar and the Vicar for Canonical Affairs for the

Diocese of Manchester.      De Laire and the Bishop of the Diocese

of Manchester are the Tribunal, a judicial body, for the Diocese

of Manchester.   De Laire oversees matters brought before the

Tribunal that are generally challenges to the canonical validity

of marriages but also include other matters.        He also has the

responsibility of promoting and protecting the rights of the

faithful in the Diocese of Manchester.       In those roles, de

Laire’s duties have included interaction with the Saint Benedict

Center, Inc.

    De Laire alleges that Church Militant identifies itself as

doing “battle against sin, the devil and the ‘demonic rulers of

the darkness of this world, against spiritual wickedness in high

places.’”   Doc. 1, ¶ 20.    De Laire includes further information

about Church Militant as espousing extremist views.         De Laire

further alleges that the Saint Benedict Center is loyal to the

teachings of Father Leonard Feeney, who was a priest in the

1940s and founded the Slaves of the Immaculate Heart of Mary.

Feeney was expelled from the Jesuit order and then

excommunicated from the Catholic Church because of his

incendiary and anti-Semitic views.

    A doctrinal dispute arose in 2016 between the Saint

Benedict Center and the Diocese of Manchester about the Center’s



                                   3
         Case 1:21-cv-00131-JD Document 24 Filed 08/11/21 Page 4 of 15



interpretation of the phrase “extra ecclesiam nulla salus.”1             As

a result, the Congregation for the Doctrine of the Faith in Rome

declared the Saint Benedict Center’s interpretation

unacceptable.     Effective January 7, 2019, de Laire placed

restrictions (“precepts”) on the Saint Benedict Center because

of their failure to follow the decisions made by the

Congregation for the Doctrine of the Faith, which included

prohibiting the Center from using any reference to itself as

associated with the faithful in the Roman Catholic Church, from

using the name Catholic, and from having any sacramental

celebrations at the Center.        De Laire continued to work with the

Saint Benedict Center and offered to have a priest in good

standing provide ministry there.

     Church Militant published an article about de Laire dated

January 17, 2019, that addressed de Laire’s role in the church’s

interactions with the Saint Benedict Center.2           The article

featured a photograph of de Laire and is titled “NH Vicar

Changes Dogma into Heresy” with a subtitle of “Fr. George de

Laire cracks down on Saint Benedict Center.”           In the article,

Voris accused de Laire of changing “a solemnly defined dogma of



     1 In a video published by Church Militant, Voris translated
the dogma to mean “outside the Church there is no salvation.”

     2 The article does not identify its author, but de Laire
alleges that Voris wrote the article.

                                      4
         Case 1:21-cv-00131-JD Document 24 Filed 08/11/21 Page 5 of 15



the Faith into a heresy” and of improperly interpreting church

doctrine as applied to the Saint Benedict Center.            Doc. no. 1-3,

at *2.    Voris further accused de Laire of waiting until Bishop

Peter Libasci was in Chicago for a meeting to impose fifteen

precepts on the Saint Benedict Center.

     The article went on to claim that “work colleagues” of de

Laire said he was emotionally unstable and that he was using the

St. Benedict Center dispute to repair his image.            The article

also said that there had been three complaints lodged against de

Laire over several years which alleged corruption, abuse of

office, violations of the law, and incompetence.            Voris claimed

to have learned that de Laire was outsourcing his work and that

he was vindictive and manipulative.3

     In the last paragraph of the article, Voris wrote that

“[a]dditional questions are raised” by de Laire acquisitions.

Voris stated that while Pope Francis was living at a hotel

rather than the Apostolic Palace, de Laire lives at an estate

near Manchester, New Hampshire, that he recently purchased.

Voris stated that the estate is valued at 1.5 million dollars.

     After that article was published, Voris travelled to New

Hampshire in April of 2019 to interview members and supporters

of the Saint Benedict Center about de Laire’s actions and made a


     3 The article is attributed to Church Militant without
identification of the author.

                                      5
      Case 1:21-cv-00131-JD Document 24 Filed 08/11/21 Page 6 of 15



video about de Laire.    Church Militant published the video on

April 15, 2019, which de Laire contends includes defamatory

statements about him.    The video is titled “Attacking the Good

Guys Who Are Fighting Back” and was published on Church

Militant’s website and then was published on other websites.

    In the video, Voris stated that the diocese of Manchester

was attacking the Saint Benedict Center because of their

adherence to a dogma known as “Extra Ecclesiam Nulla Salus” that

Voris translated as “outside the Church there is no salvation.”

Voris identified de Laire as the person who was responsible for

attacking the Saint Benedict Center.      Voris stated that

“Diocesan insiders tell Church Militant the attacks are designed

in part by de Laire to improve his image in Rome so he can climb

the ladder and be promoted.     So he whipped up some spurious

claims of heresy against the community and began hurling weighty

canonical measures against its members in an effort to gain

attention.”   www.churchmilitant.com/video/episode/vortex-

attacking-the-good-guys (last visited Aug. 9, 2021).         Voris

stated that de Laire took advantage of a “misunderstanding” and

issued a letter “stripping the [Saint Benedict Center] of its

ability to have a dioscesan-approved priest offer daily Mass,

which had been the case for close to a decade.”        Id.

    On June 25, 2019, Church Militant published another

article, which was written by Anita Carey.        Carey reported the

                                   6
      Case 1:21-cv-00131-JD Document 24 Filed 08/11/21 Page 7 of 15



demolition of St. Joseph’s Catholic Church in Laconia, New

Hampshire.   Carey stated that de Laire disagreed with the

interpretation of canon law offered by a lawyer in Mobile,

Alabama, and approved the demolition.       Carey stated that de

Laire had previously targeted the Saint Benedict Center.             Carey

repeated that complaints had been lodged against de Laire which

alleged corruption, abuse of office, violations of the law, and

incompetence.   Carey also repeated that de Laire owned an

expensive home and added that a tax lien had been placed on it.

    De Laire brought suit against Church Militant, Voris, and

Carey, alleging that the articles and video defamed him and

caused intentional infliction of emotional distress.           The

defendants moved to dismiss for lack of personal jurisdiction,

which was denied.    They now move to dismiss for failure to state

actionable claims.



                              Discussion

    In support of the motion to dismiss, the defendants contend

that some of the statements that de Laire challenges are

opinions and other statements are true so that they do not

support a claim for defamation.        They contend that the

allegations also do not support a claim for intentional

infliction of emotional distress because they do not show

actions that are either extreme or outrageous.        De Laire objects

                                   7
         Case 1:21-cv-00131-JD Document 24 Filed 08/11/21 Page 8 of 15



to the motion on the grounds that the alleged statements are

defamatory and sufficient to support a claim for intentional

infliction of emotional distress.



     A.    Defamation

     To state a claim for defamation under New Hampshire law, a

plaintiff must allege facts to show that the defendants did not

exercise reasonable care when they published a false and

defamatory statement about the defendant to a third party.4

Martin v. Mooney, 448 F. Supp. 3d 72, 84 (D.N.H. 2020).

Generally, a defamatory statement must be both false and

factual, not a statement of opinion.          Automated Transactions,

LLC v. Am. Bankers Ass’n, 172 N.H. 528, 532-33 (2019).             A

statement of opinion may be actionable, however, if “it may

reasonably be understood to imply the existence of defamatory

fact as the basis for the opinion.”         Id. at 532.     Whether a

statement is a verifiable fact or an opinion may be decided by

the court as a matter of law.        Id. at 533; see also Piccone v.

Bartels, 785 F.3d 766, 772 (1st Cir. 2015).




     4 The defendants do not contend that de Laire is a public
figure. Therefore, the private figure defamation standard
applies. Cf. Lemelson v. Bloomberg L.P., 903 F.3d 19, 23-24
(1st Cir. 2018) (providing defamation standard in context of
public figure).

                                      8
      Case 1:21-cv-00131-JD Document 24 Filed 08/11/21 Page 9 of 15



         1.   True or False

    The defendants contend that their statements that de Laire

no longer permits daily mass for the Saint Benedict Center

members and that de Laire lives on an estate worth $1.5 million

are not defamatory because they are true.       De Laire does not

dispute the truth of those statements.       Instead, he argues that

taken in context the statements give false implications and

innuendo that are defamatory.

    “[D]efamation can occur by innuendo as well as by explicit

assertion.”   Brown v. Hearst Corp., 54 F.3d 21, 25 (1st Cir.

1995) (noting defamatory nature of television broadcast

suggesting man murdered his wife without actually accusing him

of murder); Soni v. Wespiser, 239 F. Supp. 3d 373, 388-89 (D.

Mass. 2017) (statements that plaintiff filed prior lawsuits,

while true, implied defamatory meaning that plaintiff was

litigious and filed frivolous lawsuits).       To support defamation

by innuendo, “the words used . . . are to be considered together

with their context and must be taken in the sense in which they

are reasonably understood under the circumstances by persons

familiar with the language used.”      Chagnon v. Union Leader

Corp., 103 N.H. 426, 434 (1961).




                                   9
      Case 1:21-cv-00131-JD Document 24 Filed 08/11/21 Page 10 of 15



                a.   Daily Mass

    As is described above, in a video produced by the

defendants, Voris states that de Laire stopped daily mass at the

Saint Benedict Center.    De Laire asserts that statement is false

and defamatory because he arranged for a priest to provide a

Latin Mass for the Saint Benedict Center members at a nearby

parish on a weekly basis.     He argues that the implication of the

statement that he stopped daily mass is that he deprived the

Saint Benedict Center members of access to any mass or that he

used his office improperly to accomplish that result.          De Laire

contends that the statements about mass must be taken in the

larger context of the defendants’ accusations against him.

    Simply put, Voris’s statement that de Laire stopped daily

mass at the Center is true.     Although there is more to the story

than that, it remains true that there is no longer daily mass at

the Center.   The larger context of the defendants’ statements,

including their use of the term “attack” in the video and

Voris’s attribution of improper motives to de Laire, do not make

the true statement about how often mass is offered defamatory.



                b.   De Laire’s Residence

    With respect to defamatory statements about de Laire’s

residence, de Laire cites Voris’s article published in January

of 2019.   Voris first accuses de Laire of a variety of misdeeds

                                   10
      Case 1:21-cv-00131-JD Document 24 Filed 08/11/21 Page 11 of 15



and character flaws, including corruption and abuse of his

office.   The article then states:      “Additional questions are

raised, however, not just by the recent decisions of the vicar

[de Laire] affecting Catholic faithful under his power, but also

by his acquisitions.”    Doc. 1-3, at *5.      The article notes that

Pope Francis stayed at a hotel instead of “the Apostolic Palace”

while de Laire bought and lives at “an estate located near

Manchester . . . currently valued at $1.5 million; an exclusive

4,000-square-foot, four-bedroom residence with 600 feet of

waterfront, waterfalls and a koi pond.”        Id.

    De Laire contends that by introducing the description of

his home with the phrase “[a]dditional questions are raised,”

the defendants are suggesting by innuendo that there was

something improper about his purchase of that property.          He

asserts that his purchase of the property was proper, contrary

to the gist of Voris’s article.      The defendants focus on the

comparison between Pope Francis’s “humble lodging” and de

Laire’s home and argue that the comparison is appropriate.

    Taken in the context of Voris’s article, the statements

about de Laire’s home could be interpreted to raise questions

about how de Laire purchased the home, and those statements

reasonably could be linked to the accusation of corruption.

Although the description of de Laire’s home also could be

interpreted as criticism of de Laire’s lifestyle while the Pope

                                   11
      Case 1:21-cv-00131-JD Document 24 Filed 08/11/21 Page 12 of 15



lives modestly that is not the only reasonable meaning.

Therefore, taking the allegations in the light most favorable to

de Laire, the statements about de Laire’s home could carry a

defamatory innuendo.



          2.   Fact or Opinion

    In support of their motion to dismiss, the defendants

contend that certain statements are mere opinions that are not

actionable defamation.    Specifically, the defendants contend

that “[s]tatements questioning de Laire’s competence as a canon

lawyer and labeling him as ‘unstable,’ ‘manipulative’

‘vindictive’ ‘trouble maker’ or a ‘careerist’ are all clearly

protected expressions of opinion because none of these

statements is objectively verifiable.”       Doc. no. 18, at *5

(footnote omitted).    The defendants also assert that a statement

that de Laire “botched” cases is also opinion.

    The statements are attributed to unnamed sources, including

members of the Roman Curia and de Laire’s work colleagues who

are priests and laity.    De Laire contends that those statements

are actionable defamation because there are no sources for the

statements, the asserted sources of the information never made

the attributed statements, and because the underlying statements

are false and defamatory.     De Laire also contends that the



                                   12
         Case 1:21-cv-00131-JD Document 24 Filed 08/11/21 Page 13 of 15



purported sources of the statements are an important part of the

defamatory impact because of their status as clergy.

    To begin, the challenged statements published by the

defendants are attributed to third parties.           In these

circumstances, “[t]here are various vantages from which the

statement could be attacked as false (e.g., that no such view

was expressed by the unnamed executive)” or by showing that the

underlying statement was false.         Gray v. St. Martin’s Press, 221

F.3d 243, 248 (1st Cir. 2000).         De Laire contends that the

people to whom those statements are attributed never made the

statements so that the attribution is false.           That is an

actionable claim.



    B.      Intentional Infliction of Emotional Distress

    De Laire alleges that the defendants’ “campaign of lies,

disparagement, defamation, harassment, intimidation, and

maliciousness” amounts to intentional infliction of emotional

distress.     Doc. 1, at *18.     The defendants move to dismiss on

the ground that the alleged actions are not the extreme conduct

that is necessary to support the claim.           De Laire contends that

the defendants’ actions are sufficiently extreme to support the

claim.

    To state a claim for intentional infliction of emotional

distress under New Hampshire law, a plaintiff must allege facts

                                      13
         Case 1:21-cv-00131-JD Document 24 Filed 08/11/21 Page 14 of 15



that show that a defendant “‘by extreme and outrageous conduct,

intentionally or recklessly cause[d] severe emotional distress

to another.’”      Tessier v. Rockefeller, 162 N.H. 324, 341 (2011)

(quoting Morancy v. Morancy, 134 N.H. 493, 496 (1991)).

Actionable conduct must be “‘so outrageous in character, and so

extreme in degree, as to go beyond all possible bounds of

decency, and to be regarded as atrocious, and utterly

intolerable in a civilized community.’”           Id. (quoting Mikell v.

Sch. Admin. Unit No. 33, 158 N.H. 723, 729 (2009)).             In

addition, the plaintiff must allege facts to show that the

distress he experienced due to actionable conduct was severe.

Delima v. Google, Inc., 2021 WL 294560, at *8 (D.N.H. Jan. 28,

2021).

    Although neither party has raised the issue, the First

Circuit has held that New Hampshire does not recognize a

separate cause of action for intentional infliction of emotional

distress when the plaintiff brings a defamation claim for the

same harm to the plaintiff’s reputation.           Moss v. Camp

Pemigewassett, Inc., 312 F.3d 503, 510 (1st Cir. 2002).              That is

the situation here.       De Laire alleges that the defendants

intentionally published defamatory statements about him for the

purpose of hurting his professional and personal reputation as

the bases for both his defamation and intentional infliction of

emotional distress claims.        Both claims cannot proceed under New

                                      14
       Case 1:21-cv-00131-JD Document 24 Filed 08/11/21 Page 15 of 15



Hampshire law.      Therefore, it is appropriate to dismiss the

intentional infliction of emotional distress claim because de

Laire seeks the same relief in his defamation claim.



                                Conclusion

      For the foregoing reasons, the defendants’ motion to

dismiss (document no. 18) is granted in part and denied in part.

That part of the defamation claim in Count I that is based on

the statement that de Laire prohibited daily mass is dismissed.

Count II, the claim for intentional infliction of emotional

distress, is also dismissed.       The motion is otherwise denied.

      SO ORDERED.



                                   ______________________________
                                   Joseph A. DiClerico, Jr.
                                   United States District Judge

August 11, 2021

cc:   Counsel of record.




                                    15
